06/17/2022



                                                                                Case Number: DA 22-0176




            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                  DA 22-0176


MCKENZIE LYONS,
                          Petitioner-Appellee,
      vs.

TRAVIS PALMER,
                        Respondent-Appellant.


           ORDER GRANTING APPELLANT’S MOTION FOR
                        30 DAY EXTENSION
  _______________________________________________________________

      The Court being in receipt of Appellant’s Motion for a 30 Day Extension, and

good cause appearing, Now Therefore,

      IT IS HEREBY ORDERED that Appellant may file his Opening Brief on or

before July 18, 2022.

                   DATED and ELECTRONICALLY SIGNED as noted below.




                                                                    Electronically signed by:
                                                                       Bowen Greenwood
                                                                   Clerk of the Supreme Court
                                                                          June 17 2022